Citation Nr: 0812718	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for carpal tunnel 
syndrome of the right upper extremity.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for carpal tunnel 
syndrome of the left upper extremity.  

3.  Entitlement to service connection for left leg 
neuropathy.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 22, 1972, 
to June 18, 1980; he had 8 months of active service prior to 
July 22, 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2003, June 2004, and August 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

As an initial matter, the Board notes that the veteran 
submitted a notice of disagreement (NOD) in September 2005 
with the RO's August 2005 award of a 20 percent rating for 
degenerative arthritis of the left ankle, with the denial of 
service connection for erectile dysfunction, and with denial 
of service connection for degenerative disc disease of the 
lumbar spine with left leg nerve damage.  Following the RO's 
August 2006 issuance of a Statement of the Case (SOC) related 
to these issues, the veteran responded in October 2006 with 
what he characterized as a NOD.  Because the October 2006 
correspondence was in direct response to the August 2005 SOC, 
the RO accepted this document in lieu of a VA Form 9, Appeal 
to the Board of Veterans' Appeals.  

The October 2005 document from the veteran specified that he 
disagreed with the August 2006 decision that denied service 
connection for nerve damage of the left leg, which the 
veteran contended was secondary to his service-connected left 
ankle disability.  The veteran did not disagree with the 
denial of service connection for a lumbar spine disability, 
with the denial of service connection for erectile 
dysfunction, or with the award of the 20 percent disability 
rating for his left ankle disability.  This limitation of the 
veteran's substantive appeal is recognized by the statement 
of the veteran's accredited representative in January 2007, 
which noted that the appeal was rested "on the answer to the 
statement of the case," which, as noted, limited the appeal 
to service connection for nerve damage of the left leg.  
Accordingly, the only issues over which the Board has 
jurisdiction in the instant appeal are those listed on the 
title page above.  See 38 C.F.R. § 20.202 (2007) (substantive 
appeal must indicate either that the appeal is being 
perfected as to all of the issues addressed in the SSOC and 
any supplemental statements of the case (SSOCs), or must 
specifically identify the issue(s) appealed.)  


REMAND

The veteran has claimed service connection for bilateral 
carpal tunnel syndrome.  Such a claim was previously denied 
by the Board in a decision dated in December 1987.  A 
decision of the Board becomes final on the date stamped on 
the decision.  38 C.F.R. § 20.1100.  Additionally, a claim to 
reopen was denied in August 1990 by the RO.  No appeal was 
initiated, and this decision likewise became final.  
38 U.S.C.A. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

Generally, in the absence of new and material evidence, VA is 
not required to provide assistance to a claimant attempting 
to reopen a previously disallowed claim.  Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1342-43 (Fed. Cir. 2003) (PVA).  Here, however, the 
Board notes that the veteran has identified medical records 
associated with carpal tunnel release surgeries performed at 
the VA Medical Center (VAMC) in Denver, Colorado in March and 
April 1984.  While the record contains some treatment records 
from VAMC Denver for the period leading up to the surgeries, 
there are no operation reports of record.  Because these are 
records in the custody of a Federal department, VA is 
responsible for obtaining them.  38 C.F.R. § 3.159(c)(2).  
The Board will therefore remand in order to obtain those 
records.  Any determination regarding whether new and 
material evidence has been received will be deferred until 
these records are obtained.  

The Board notes that, in a statement dated September 15, 
1989, the veteran indicated that he was receiving payments 
from the Social Security Administration (SSA).  The veteran 
also reported to a VA examiner in September 2006 that he has 
been on Social Security disability since 1987.  The Board 
notes that, while reports of April 1984 and August 1985 
denials of SSA benefits are of record, there are no records 
related to the SSA benefits reportedly granted in 1987.  The 
Board will remand in order to obtain those SSA records as 
they could relate to the claims on appeal.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should take the necessary 
steps to obtain any and all relevant 
Social Security Administration records 
related to the veteran, especially those 
related to the award of SSA benefits he 
has stated began in 1987.  The veteran 
should also be asked to identify any 
other sources of treatment for carpal 
tunnel syndrome or left leg neuropathy; 
records should be sought.

2.  The AOJ should seek any medical 
reports related to the veteran's carpal 
tunnel syndrome release surgeries 
conducted in March and April 1984 at the 
VAMC in Denver, Colorado.  

3.  The veteran should be scheduled for a 
neurological evaluation to determine 
whether service-connected left ankle 
disability has resulted in any left leg 
neuropathy.  The examiner should be asked 
to review the claims file, examine the 
veteran, and provide an opinion on the 
medical probabilities that any left leg 
neuropathy has been caused by or made 
worse by service-connected left ankle 
disability.  Any testing necessary to 
arrive at an opinion should be conducted.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  




